DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This continuation-application claiming priority of US utility application 16/070,277, filed July 14, 2018, no US Pat. 10,909,874 is acknowledged. Applicant’s claim for the benefit of prior-filed applications (foreign priority application DE102016000351 filed January 14, 2016, 371 of PCT/EP2017/000031 filed January 11, 2017) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Drawings
Regarding FIGS. 2-3, 37 CFR 1.84(q), stated in part, requires lead lines are to be lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. In the present case, several lead lines fail to extends from objects  within the FIGS. Likewise Several of the arrows are incomplete. Therefore, the meaning is unclear and FIGS. 2-3 fail to comply with 37 CFR 1.84(q).

Regarding FIGS. 2-3, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings have shading/shadows in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading/shadows in an otherwise non-perspective view prevents FIGS. 4-7 from complying with 37 CFR 1.84(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,909,874 to Steib, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-5 and 7 of the instant application are disclosed in claims 1-6 of U.S. Patent No. 10,909,874. 
Instant application
US 10,909,874 to Steib, et al.
1. A simulator for a machine having machine components comprising: 
a control station comprising: 
an input for control commands; and 
a display device configured to display a virtual representation of a machine working environment including scenes of machine surroundings and/or machine components of the machine; 
a graphical simulation module configured to generate the virtual representation for display on the display device for an operator of the simulator; and 
a movement simulation module configured to generate movement data based at least in part on control commands input by the operator of the simulator; 
wherein the graphical simulation module comprises a data interface configured for import of building information data; and 
wherein the virtual representation is a dynamic virtual representation based at least in part on: 
the movement data from the movement simulation module; and 
the imported building information data of the graphical simulation module.

1. A simulator for a machine comprising: 
a control station comprising: 
a guide cabin wall, in which viewing windows are formed; 
an input means for inputting control commands; 
a graphical simulation module for calculating a virtual representation of a machine surroundings and/or machine components visible from the control station; and 
a display device for displaying the calculated virtual representation; 
wherein the viewing windows are colored; 
a camera for detecting a live image; 
a movement simulation module for determining movements and/or deformations of machine components according to inputted control commands; and 
a drive device; 
wherein the control station is movably mounted to the drive device for moving the control station according to the movements and/or deformations determined by the movement simulation module; and 
wherein the graphical simulation module has a color-sensible unit for superimposing the virtual representation into an image surfaces of the live image provided by the camera, which are colored in the same color as the viewing windows.




In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Steib, et al., except for the patented limitations of: 
“a guide cabin wall, in which viewing windows are formed;” “a camera for detecting a live image;” and “a drive device.”

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.

Allowable Subject Matter
Claims 1-16 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2012/0154572 to Stratton, et al. and U.S. PG Pub. 2013/0004920 to Pabst, et al. Specifically, Stratton, et al. alone or in combination with Pabst, et al., fail to teach the limitations of: “wherein the virtual representation is a dynamic virtual representation based at least in part on: the movement data from the movement simulation module; and the imported building information data of the graphical simulation module,” found in independent claim 1. Therefore, claims 1-16 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-16 stand rejected under double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715